BAKER, District Judge.
This is a hill in equity asking for an injunction and accounting on account Of the alleged infringement of letters patent of the United States Ho. 467,476, issued to James Buchanan, January 19, .1892, on pneumatic straw elevators and slackers. The defendants have admitted the character in which the complainants sue, and their title to the letters patent in suit, to be as stated in their bill of complaint. Evidence showing infringmenf, and the character and value of the invention has been taken by the complainants, but no evidence was taken on behalf of the defendants. The cause was heard on the evidence taken on behalf of complainants, and was argued by their counsel, no evidence or argument having been submitted on behalf of the defendants. The character of the invention is well stated in the testimony of Mr. Oscar W. Bond, complainants’ expert. It consists, speaking in general terms, in the combination, with a threshing machine, of a pneumatic straw elevator, consisting *1040of a fan, a trunk through, which the straw is discharged, and various devices by which these parts are adapted to properly perform the work of taking the straw from the threshing machine, and conveying the same to, and depositing it upon, a stack. So far as shown, the complainant Buchanan is the first im enter of a machine by means of which straw can be successfully takes from a threshing machine, and conveyed to, and deposited upon, a stack. Under a familiar rule he is entitled to a liberal construction of Ms patent. Parker v. Hulme, 1 Fish. Pat. Cas. 44; Sewing Mach. Co. v. Lancaster, 129 U. S. 263, 9 Sup. Ct. Rep. 299; Drill Co. v. Simpson, 29 Fed. Rep. 292; Parker v. Haworth, 4 McLean, 370; Sloat v. Patton, 1 Fish. Pat. Cas. 154. The evidence on behalf of the complainants is clear and satisfactory touching the utility and value of the apparatus, and the infringement of the 1st, 6tir, 7th, and 9th claims of complainant*," patent by tbe defendants is shown. The remaining claims of the patent are not in issue. It follows that complainants are entitled to the usual decree for an accounting and an injunction, and it is so ordered.